DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-266351 filed December 6, 2011 and JP 2011-231352 filed October 21, 2011 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of PCT/JP2012/076821 filed October 17, 2012.
Remarks
Claims 1 and 2 are amended. Claims 3-8 and 11-13 are cancelled. Claims 1, 2, 9, and 10 are pending. Claims 9 and 10 are withdrawn. Claims 1 and 2 are under examination.
Information Disclosure Statement
	The information disclosure statement filed February 22, 2019 has been considered.
Response to Arguments
Daniels in view of Park
Applicant’s arguments, see page 5 lines 11-13, filed April 27, 2021, with respect to Daniels in view of Park have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 1 recites 2.0 to 4.03% Mn, whereas Daniels teaches 4.25 to 5.5% Mn.
Park
Applicant’s arguments, see page 5 lines 15-18, filed April 27, 2021, with respect to Park have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 1 recites 0.5 to 2.56% Ni and 1.43% or less Mo, whereas Park teaches 3.0 to 12.0% Ni and 1.5 to 6.5% Mo ([0058], [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either one of Tsuge (JP 2010-084220 machine translation) or Yusuke (JP 2010-222695 machine translation) in view of one of Park (US 2005/0158201), Nakama (JP 2004-131764 machine translation), Nakayama (US 4,812,287), or Shitani (JP S59-059826 machine translation).
Regarding claims 1 and 2, Tsuge teaches a duplex stainless steel ([0010]) with a preferred composition that overlaps with that claimed (Abstract, [0012], [0013], [0015], [0020]-[0030], [0035]-[0043], [0047]-[0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claims 1 and 2
Tsuge
Tsuge
C
0.03 or less
0.06 or less
[0020]
Si
0.05 to 1.0
0.2 to 1.0
[0021]
Mn
2.0 to 4.03
2.0 to 4.0
[0022]
P
0.05 or less
0.03 or less
[0023]
S
0.0001 to 0.0010
0.0020 or less
[0024]
Ni
0.5 to 2.56
1.5 to 3.0
[0025]
Cr
18.5 to 25.0
19 to 22
[0026]
N
0.106 to 0.30
0.10 to 0.20
[0027]
Ca
0.0010 to 0.0040
0.0005 to 0.0030
[0043]
Sn
0.12 to 0.2
-
-
Cu
2.0 or less
0.5 to 1.5
[0036]
Mo
1.43 or less
0.2 to 0.5
[0035]
O
-
0.005 or less
[0029]
One or more selected from:
Al
W
Co
Mg 
REM


0.003 to 0.05
0.05 to 1.0
0.03 to 2.0
0.0001 to 0.0030
0.005 to 0.10


0.03 or less
0.05 to 0.5
0.03 to 1.0
0.0001 to 0.0015
0.005 to 0.050


[0028]
[0040]
[0041]
[0043]
[0043]
Fe
Balance
Balance
[0012]
Ca/O
0.3 to 1.0
At least 0.1
[0029], [0043]
Cr+3.3Mo+16N
Less than 30
21.2 to 26.9
[0026], [0035], [0027]
One or more selected from:
V
Nb
Ti
B


0.05 to 0.5
0.01 to 0.20
0.003 to 0.05
0.0050 or less


0.1 to 0.3
0.03 to 0.10
0.003 to 0.020
0.0030 to 0.0050


[0039]
[0038]
[0037]
[0043]


As an alternative to Tsuge, Yusuke teaches a duplex stainless steel ([0009], [0025]) with a preferred composition that overlaps with that claimed (Abstract, [0009], [0013]-[0024], [0031]-[0036]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claims 1 and 2
Yusuke
Yusuke
C
0.03 or less
0.06 or less
[0013]
Si
0.05 to 1.0
0.2 to 1.0
[0014]
Mn
2.0 to 4.03
More than 2.0 to less than 4.0
[0015]
P
0.05 or less
0.03 or less
[0016]
S
0.0001 to 0.0010
0.0020 or less
[0017]
Ni
0.5 to 2.56
1.0 to less than 3.0
[0018]
Cr
18.5 to 25.0
19.0 to 22.0
[0019]
N
0.106 to 0.30
0.15 to 0.25
[0022]
Ca
0.0010 to 0.0040
0.0005 to 0.0050
[0036]
Sn
0.12 to 0.2
-
-
Cu
2.0 or less
0.5 to 2.0
[0021]
Mo
1.43 or less
0.5 or less
[0020]
O
-
0.005 or less
[0024]
One or more selected from:
Al
W
Co
Mg 
REM



0.030 or less
0.03 to 1.0
0.02 to 1.0
0.0001 to 0.0030
0.005 to 0.050


[0023]
[0034]
[0035]
[0036]
[0036]
Fe
Balance
Balance
[0009]
Ca/O
0.3 to 1.0
At least 0.1
[0024], [0036]
Cr+3.3Mo+16N
Less than 30
21.4 to 27.7
[0019], [0020], [0022]
One or more selected from:
V
Nb
Ti
B


0.05 to 0.5
0.01 to 0.20
0.003 to 0.05
0.0050 or less


0.06 to 0.30
0.03 to 0.10
0.003 to 0.020
0.0005 to 0.0040


[0033]
[0032]
[0031]
[0036]


Either one of Tsuge or Yusuke are silent to the presence of 0.12 to 0.2% Sn.
Park teaches a duplex stainless steel ([0001]) comprising 1.0% or less Sn ([0089]-[0091]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 1.0% or less Sn in the steel of either one of Tsuge or Yusuke because Sn efficiently suppresses sigma and khi phases (Park [0090]) without become economically disadvantageous or generating grain boundary embrittlement to deteriorate castability and hot workability (Park [0091]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Park, Nakama teaches a stainless steel (1:2) with 0.005 to 0.3% Sn (2:20-22). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.005 to 0.3% Sn in the steel of either one of Tsuge or Yusuke because it has a low melting point such that it melts during cutting and exerts a lubricating effect without deteriorating hot workability (Nakama 2:16-22). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to either one of Park or Nakama, Nakayama teaches a Ni-Cr stainless steel (1:7-8) with 0.03 to 0.5% Sn (3:6-19).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.03 to 0.5% Sn in the steel of either one of Tsuge or Yusuke because Sn improves machinability, overall corrosion resistance, and crevice corrosion resistance particularly in dilute aqueous sulfuric acid solution where Sn deposited on the surface of the steel, increasing hydrogen overvoltage and improving sulfuric acid resistance (Nakayama 3:6-19). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to one of Park, Nakama, or Nakayama, Shitani teaches a duplex stainless steel of ferrite and austenite (1:2-5) with 0.01 to 0.3% Sn (Abstract).
 It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 0.01 to 0.3% Sn in the steel of either one of Tsuge or Yusuke because Sn improves corrosion resistance in combination with Cu (Shitani 2:24-25) where either one of Tsuge or Yusuke teach the presence of Cu (Tsuge [0036]; Yusuke [0021]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Nakanishi (JP H03-180427 machine translation)
	Nakanishi teaches a duplex stainless steel with a composition that overlaps with that claimed (abstract, pgs. 1-2). Nakanishi is silent to the presence of Sn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735